


Exhibit 10.18

 

CRA INTERNATIONAL, INC.

 

2006 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Name of Grantee:

 

Number of Restricted Stock Units:

 

Grant Date:

 

CRA INTERNATIONAL, INC. (the “Company”) has selected you (“Grantee”) to receive
an award of Restricted Stock Units identified above, subject to the terms set
forth on Appendix A hereto and the attached Statement of Terms and Conditions,
each of which is incorporated herein by reference and made a part of this
Agreement, and to the provisions of the Company’s 2006 Equity Incentive Plan
(the “Plan”).  By signing below you both accept this Award and acknowledge that
you have read, understand, agree to and accept this Restricted Stock Unit Award
Agreement (the “Agreement”).

 

Condition:

 

1.              This Restricted Stock Unit Award and any shares issued in
respect of Restricted Stock Units pursuant thereto are subject to the Company’s
stock ownership guidelines, as in effect from time to time.

 

Signed as a Massachusetts agreement under seal as of the Grant Date:

 

CRA INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

 

By: Paul Maleh, President and CEO

 

{Insert Holder name}

 

--------------------------------------------------------------------------------


 

Appendix A

 

Vesting Schedule

 

Percentage of Units
Vested

 

Number of Units
Vesting

 

Vesting Date

25

%

 

 

 

50

%

 

 

 

75

%

 

 

 

100

%

 

 

 

 

2

--------------------------------------------------------------------------------


 

STATEMENT OF TERMS AND CONDITIONS

 

Restricted Stock Unit Award

 

Each Restricted Stock Unit represents the right to receive one share of common
stock of the Company (“Common Stock”) on the vesting date of that unit, as set
forth in Appendix A, (each a “Vesting Date”).  Capitalized terms used, but not
defined, herein shall have the meanings ascribed to them in the Award.  For
purposes of this Agreement, Company shall also mean all of the Company’s
subsidiaries.  The Company agrees to grant you the Award, subject to the terms
and conditions of the Plan and this Agreement as follows:

 

1.                                      Acceptance of Award.  The Grantee shall
have no rights with respect to this Award unless he/she shall have accepted this
Award by signing and delivering to the Company a copy of this Agreement within
thirty (30) days of the Grant Date indicated on the first page of this
Agreement.

 

2.                                      Vesting of Restricted Stock Units.

 

The Restricted Stock Units shall vest in accordance with the schedule set forth
in Appendix A, conditioned upon the Grantee’s continued employment with or
performance of services for the Company as of each Vesting Date. 
Notwithstanding the foregoing, the interest of the Grantee in the Award shall
vest as to 100% of the then unvested Restricted Stock Units upon the Grantee’s
termination of employment with or performance of services for the Company due to
death or disability.  Whether such termination is due to disability shall be
determined by the Company in its sole discretion.

 

3.                                      Forfeiture of Restricted Stock Units.

 

If employment with or service for the Company as an employee or independent
contractor is terminated by the Company or by the Grantee for any reason (other
than death or disability), the balance of the Restricted Stock Units that have
not vested at the time of the Grantee’s termination of employment or service
shall be forfeited by the Grantee and shall automatically be returned to the
Company.

 

4.                                      Duties; Disputes.

 

(a)                                 In performing its duties under this
Agreement, the Company shall be entitled to rely upon any statement, notice, or
other writing that it shall in good faith believe to be genuine and to be signed
or presented by a proper party or parties or on other evidence or information
deemed by it to be reliable.  In no event shall the Company be liable for any
action taken or omitted in good faith.  The Company may consult with its counsel
or counsel of any of the other parties hereto and, without limiting the
generality of the preceding sentence, shall not be held liable for any action
taken or omitted in good faith on advice of such counsel.

 

(b)                                 It is further agreed that if any controversy
arises, between the parties hereto or with any third person, with respect to the
Restricted Stock Units or any part of the subject matter of this Agreement, its
terms or conditions, the Company shall not be required to

 

3

--------------------------------------------------------------------------------


 

take any actions in the premises, but may await the settlement of any such
controversy by final appropriate legal proceedings or otherwise as it may
require, notwithstanding anything in this Agreement to the contrary, and in such
event the Company shall not be liable for interest or damages.

 

(c)                                  In the event that a dispute should arise
with respect to the delivery, right to possession, and/or ownership of the
certificates held by the Company representing the Restricted Stock Units, the
Company is authorized to retain such certificates and evidences in its
possession, or any portion thereof, without liability to anyone, until such
dispute shall have been settled either by mutual written agreement of the
parties concerned or by final order, decree or judgment of a court of competent
jurisdiction after the time for appeal has expired and no appeal has been
perfected, but the Company shall be under no duty whatsoever hereunder to
institute or defend any such proceedings.

 

(d)                                 The provisions of this Section 4 shall
survive the expiration or earlier termination of this Agreement.

 

5.                                      Restriction on Transfer.

 

(a)                                 The Grantee shall not sell, assign,
transfer, pledge, hypothecate, mortgage, encumber or otherwise dispose of,
voluntarily or involuntarily, by operation of law or otherwise (collectively,
“transfer”), any of the Restricted Stock Units or any interest therein, except
by beneficiary designation in accordance with the Plan, or by will or the laws
of descent and distribution upon death.

 

(b)                                 The Grantee shall not have any stockholder
rights, including voting or dividend rights, with respect to the Award until the
Grantee becomes a record holder of those shares of Common Stock following their
actual issuance pursuant to Section 6 of this Agreement.

 

6.                                      Receipt of Shares of Common Stock;
Escrow; Transferability.

 

(a)                                 The Restricted Stock Units in which the
interest of the Grantee vests in accordance with the vesting schedule set forth
in Appendix A will be issuable in the form of shares of Common Stock (“RSU
Shares”) as soon as practicable after vesting, but in no event later than two
and one-half months after the end of the year in which vesting occurs, subject
to the collection of the minimum withholding taxes in accordance with the
mandatory share withholding provision of Section 13 of this Agreement. 
Notwithstanding the foregoing, subject to Section 409A of the Code, to the
extent that the Company reasonably anticipates its deduction with respect to the
delivery of RSU Shares would not be permitted due to the application of Section
162(m) of the Code, such delivery may be delayed in accordance with the
regulations promulgated under Section 409A of the Code.

 

(b)                                 The Company may elect to pay vested
Restricted Stock Units in cash, RSU Shares, or any combination thereof in its
discretion.

 

(c)                                  The Grantee shall deposit with the Company,
the certificate or certificates representing all of the RSU Shares and shall
promptly upon acquisition of any additional shares

 

4

--------------------------------------------------------------------------------


 

of stock, property or securities described in Sections 7 and 9 hereof, deposit
with the Company the certificate or certificates for such additional shares. 
Any such additional shares shall for all purposes be deemed RSU Shares under
this Agreement.  To all certificates deposited by the Grantee with the Company,
there shall be attached a stock power or stock powers, duly executed by the
Grantee in blank, constituting and appointing the Company his or her attorney to
transfer such stock on the books of the Company.  The Company shall hold such
certificates and stock powers for the purposes of this Agreement. 
Notwithstanding anything to the contrary herein, the Company may elect to have
the RSU Shares, including, without limitation, any additional shares of stock,
property or securities described in Sections 7 and 9 hereof, issued in
book-entry in the Company’s stock record books.  The Grantee shall continue to
be the owner of the RSU Shares, despite such deposit and stock powers or
book-entry issuance, and shall be entitled to exercise all rights of ownership
in such RSU Shares, subject, however, to the provisions of this Agreement.

 

(d)                                 Anything herein to the contrary
notwithstanding, the Grantee may not sell or transfer any RSU Shares issued to
him or her pursuant to this Agreement unless the Holder will continue to meet,
after such sale or transfer, his or her stock ownership guideline under the
Company’s Stock Ownership Guidelines, as in effect from time to time, until the
Grantee’s employment with the Company ends.  Subject to the foregoing, the
Grantee will be free to sell RSU Shares, subject, however, to applicable
requirements of federal and state securities law and the Company’s insider
trading policy.

 

7.                                      Stock Dividends and Certain Other
Issuances and Payments.  If the Company shall pay a stock dividend (other than
in the form of cash or shares of Common Stock) on, or have a merger,
consolidation, capital reorganization or recapitalization in which, while
existing Common Stock remains outstanding, new stock is issued with respect to
any of the Common Stock, the shares of stock of the Company issued in payment of
such dividend on, or issued in connection with such merger, consolidation,
capital reorganization or recapitalization shall be added to, and deemed part
of, the Restricted Stock Units for all purposes of this Agreement.  If the
Company shall make a distribution of property (other than cash or shares of
Common Stock) on any of the Common Stock, or shall distribute to its
stockholders shares of stock of another corporation, such property or shares of
stock of such other corporation distributed with respect to the Restricted Stock
Units shall be added to and deemed part of the Restricted Stock Units for all
purposes of this Agreement.  References to additional shares of stock and
certificates for such shares as described in Sections 7 and 9 and stock powers
therefor shall be deemed to include, without limitation, reference to such
property and instruments evidencing substituted securities described in Section
9 and to appropriate instruments of transfer therefor, respectively.  In the
event of any such dividend, merger, consolidation, capital reorganization or
recapitalization while existing Common Stock remains outstanding, new stock is
issued, or in the event of any such distribution of property or shares of
another corporation, unvested Restricted Stock Units shall remain subject to
forfeiture as set forth above, but the provisions hereof shall be appropriately
adjusted by the Company so that they will continue to apply with similar effect
to such new Restricted Stock Units.

 

5

--------------------------------------------------------------------------------


 

8.                                      Dividend Equivalents.

 

(a)                                 If on any date the Company shall pay any
cash dividend on shares of Common Stock of the Company, the number of Restricted
Stock Units credited to the Grantee shall, as of such date, be increased by an
amount determined by the following formula:

 

W = (X multiplied by Y) divided by Z, where:

 

W = the number of additional Restricted Stock Units to be credited to the
Grantee on such dividend payment date;

 

X = the aggregate number of Restricted Stock Units credited to the Grantee as of
the record date of the dividend;

 

Y = the cash dividend per share amount; and

 

Z = the Fair Market Value per share of Common Stock (as determined under the
Plan) on the dividend payment date.

 

(b)                                 In the case of a dividend paid on Common
Stock in the form of Common Stock, including without limitation a distribution
of Common Stock by reason of a stock dividend, stock split or otherwise, the
number of Restricted Stock Units credited to the Grantee shall be increased by a
number equal to the product of (i) the aggregate number of Restricted Stock
Units that have been awarded to the Grantee through the related dividend record
date, and (ii) the number of shares of Common Stock (including any fraction
thereof) payable as dividend on one share of Common Stock.  Any additional
Restricted Stock Units shall be subject to the vesting and restrictions of this
Agreement in the same manner and for so long as the Restricted Stock Units
granted pursuant to this Agreement to which they relate remain subject to such
vesting and restrictions, and shall be promptly forfeited to the Company if and
when such Restricted Stock Units are so forfeited.

 

9.                                      Stock Splits, Recapitalizations and
Other Events.  If the outstanding shares of the Common Stock shall be subdivided
into a greater number of shares or combined into a smaller number of shares, or
in the event of a reclassification of the outstanding shares of Common Stock, or
if the Company shall be a party to any merger, consolidation, recapitalization
or capital reorganization in which securities are issued in exchange for the
Restricted Stock Units, there shall be substituted for the Restricted Stock
Units hereunder such amount and kind of securities as are issued in such
subdivision, combination, reclassification, merger, consolidation,
recapitalization or capital reorganization with respect to the Restricted Stock
Units outstanding immediately prior thereto, and thereafter such securities
shall for all purposes be deemed the Restricted Stock Units hereunder.  In any
such event, the unvested Restricted Stock Units shall remain subject to
forfeiture as set forth above, but the provisions hereof shall be appropriately
adjusted by the Company so that they will continue to apply with similar effect
to such new Restricted Stock Units.

 

10.                               No Transfer in Violation of Agreement.  The
Company shall not be required to transfer any of the Restricted Stock Units or
RSU Shares on its books that shall purportedly have been sold, assigned or
otherwise transferred in violation of this Agreement, or to treat as owner

 

6

--------------------------------------------------------------------------------


 

of such units or shares, or to accord the right to vote as such owner or to pay
dividends to, any person or entity to which any such shares shall purportedly
have been sold, assigned or otherwise transferred in violation of this
Agreement.  It is expressly understood and agreed that the restrictions on
transfer imposed by this Agreement shall apply not only to voluntary transfers
but also to involuntary transfers, by operation of law or otherwise.  The
Grantee shall pay all legal fees and expenses of the Company arising out of or
relating to any purported sale, assignment or transfer of any Restricted Stock
Units or RSU Shares in violation of this Agreement.

 

11.                               Severability.  If any provision of this
Agreement shall be determined to be invalid, illegal or otherwise unenforceable
by any court of competent jurisdiction, the validity, legality and
enforceability of the other provisions of this Agreement shall not be affected
thereby.  Any invalid, illegal or unenforceable provision of this Agreement
shall be severable, and after any such severance, all other provisions hereof
shall remain in full force and effect.

 

12.                               Equitable Relief.  The Grantee acknowledges
that money damages alone will not adequately compensate the Company for breach
of any of the Grantee’s covenants and agreements herein and, therefore, agrees
that in the event of the breach or threatened breach of any such covenant or
agreement, in addition to all other remedies available to the Company, at law,
in equity or otherwise, the Company shall be entitled to injunctive relief
compelling specific performance of, or other compliance with, the terms hereof.

 

13.                               Tax Matters.

 

(a)                                 The Grantee will be liable for any and all
taxes, including, without limitation, withholding taxes, arising out of the
grant or vesting of the Restricted Stock Units or the issuance of any RSU Shares
hereunder.  The Company intends to meet its minimum tax withholding obligation
by withholding from the RSU Shares to be issued to the Grantee, and the Grantee
acknowledges and agrees that such withholding may occur.

 

(b)                                 The Grantee will provide the Company with
all information that the Company shall request in connection with the Grantee’s
receipt of the Restricted Stock Units, and any subsequent disposition(s) thereof
in order for the Company to satisfy tax, accounting and securities laws
reporting and other regulatory requirements.  Information with respect to
disposition(s) of Restricted Stock Units should be delivered to the Company
before the end of the month within which they occurred.  Information should be
provided to the attention of the Company’s General Counsel or, in his absence,
to its Chief Financial Officer.

 

(c)                                  Any other provision of this Agreement to
the contrary notwithstanding, the Grantee shall defend, indemnify and hold the
Company harmless from and against any and all damages, costs, expenses, fines,
penalties, reasonable attorney’s fees and claims of every kind or nature arising
from the Grantee’s failure to provide any information required hereunder or to
pay any tax amounts promptly and when due.

 

14.                               No Obligation to Continue Employment.  The
Company is not obligated by or as a result of the Plan or this Award to continue
the Grantee in employment or in any other consulting arrangement with the
Company and neither the Plan nor this Award shall interfere in

 

7

--------------------------------------------------------------------------------


 

any way with the right of the Company to terminate the employment or consulting
relationship of the Grantee at any time.

 

15.                               Notices.  Any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given (a) upon personal delivery, (b) on the first business day after being sent
by express mail or a nationally recognized overnight courier service, (c) upon
transmission by facsimile with receipt confirmed, or (d) on the third business
day after being sent by registered or certified mail, return receipt requested,
postage prepaid.  To be effective, any such notice shall be addressed, if to the
Company, at its principal office, and if to the Grantee at the last address of
record on the books of the Company or at such other address as such party may
designate by ten (10) days prior written notice to the other party hereto.

 

16.                               Benefit of the Agreement.  The rights and
obligations of the Grantee hereunder are personal to the Grantee, and except as
otherwise expressly provided herein, such rights and obligations may not be
assigned or delegated by the Grantee without the prior written consent of the
Company.  Any assignment or delegation of such rights and obligations of the
Grantee absent such consent shall be void and of no force or effect.  This
Agreement shall inure to the benefit of, and be binding upon, the legal
representatives, successors and assigns of the Company and the heirs, legal
representatives, successors and permitted assigns of the Grantee.  The rights
and remedies of the Company hereunder shall be cumulative and in addition to all
other rights and remedies the Company may have, at law, in equity, by contract
or otherwise.  No modification, renewal, extension, waiver or termination of
this Agreement or any of the provisions herein contained shall be binding upon
the Company unless made in writing and signed by a duly authorized officer of
the Company.

 

17.                               Choice of Law and Forum.  This Agreement shall
be governed by, and construed and enforced in accordance with, the substantive
laws of The Commonwealth of Massachusetts without regard to its principles of
conflicts of laws.  All litigation arising from or relating to this Agreement
shall be filed and prosecuted before any court of competent subject matter
jurisdiction located in Boston, Massachusetts.  The Grantee consents to the
jurisdiction of such courts over him or her, stipulates to the convenience,
efficiency and fairness of proceeding in such courts, and covenants not to
allege or assert the inconvenience, inefficiency or unfairness of proceeding in
such courts.

 

18.                               Construction.  The genders and numbers used in
this Agreement are used as reference terms only and shall apply with the same
effect whether the parties are of the masculine, neuter or feminine gender,
corporate or other form, and the singular shall likewise include the plural.

 

*                                        
*                                         *

 

8

--------------------------------------------------------------------------------
